Citation Nr: 1022506	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  10-10 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from October 1950 to August 
1954.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2009 rating decision in which the RO denied 
service connection for bilateral hearing loss and tinnitus.  
In February 2010, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in March 
2010, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in March 
2010.

In June 2010, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2009).

The Board notes that the Veteran's original VA claims file 
has been lost, and that the current file is a rebuilt one.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

VA will provide a medical examination or obtain a medical 
opinion if the record, including lay or medical evidence, 
contains competent evidence of a disability that may be 
associated with an event, injury, or disease that occurred in 
service, but the record does not contain sufficient medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
threshold for determining whether the evidence "indicates" 
that there "may" be a nexus between a current disability 
and an in-service event, injury, or disease is a low one.  
McLendon, 20 Vet. App. at 83

In August 2009, the Veteran under VA audiological evaluation 
in connection with these claims.  The evaluation report 
reflectd audometric testing results to an extent recognized 
as a disability in each ear, as defined by   ng the issues on 
appeal.  The examination report indicates that the Veteran 
currently has bilateral hearing loss to an extent recognized 
as a disability, pursuant to 38 38 C.F.R. § 3.385.  However, 
the opinion provided by the examiner does not provide an 
adequate basis to decide the claim.

The examiner acknowledged that the Veteran likely endured 
significant levels of noise while in service in the Navy.  
Also noted was post-service noise exposure, with hearing 
protection.  Notably, the audiologist indicated that the 
basis for the conclusion reached-that the Veteran's hearing 
loss and tinnitus were less likely than not due to acoustic 
trauma in service-was based on an absence of evidence.  
However, as noted above, the Veteran's claims file was lost 
and had to be rebuilt, and his service treatment records are 
not available.

The Board also emphasizes that the absence of in-service 
evidence of hearing loss is not fatal to the claim.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of 
a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  Likewise, pertinent to the Veteran's 
claim for tinnitus, service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

The Board finds that the Veteran's account of noise exposure 
in service is credible.  As such, and on these facts, a 
remand is necessary to obtain a sufficient opinion as to 
whether the Veteran's currently diagnosed bilateral hearing 
loss and tinnitus are related to his alleged in-service noise 
exposure.

Prior to arranging for the Veteran to undergo examination, to 
ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO should 
obtain all outstanding pertinent records.

There appears to outstanding VA medical records which may be 
pertinent to this appeal.  In this regard, the Veteran 
reported during his initial treatment with the Pittsburgh VA 
Healthcare System that he previously sought treatment at the 
VA Medical Center in Butler, Pennsylvania (Butler VAMC).  
These records were not requested or obtained by the RO.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain 
from the Butler VAMC any records of treatment and/or 
evaluation for hearing loss and/or tinnitus, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claims 
on appeal.  The RO's letter to the Veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Butler 
VA medical center all outstanding 
pertinent records of evaluation and/or 
treatment of the Veteran's bilateral 
hearing loss and tinnitus.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should forward the Veteran's entire 
claims file (to include a complete copy of 
this REMAND) to an appropriate VA 
physician or audiologist for a 
comprehensive review of the record and an 
opinion.

With respect to hearing loss in each ear 
and tinnitus, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that such 
disability is the result of injury or 
disease incurred or aggravated in service, 
to include in-service noise exposure, as 
alleged.  

The examiner is informed that the Board 
finds that the Veteran's account of his 
noise exposure in service is credible.  
The examiner is also informed that the 
absence of in-service evidence of hearing 
loss is not fatal to the Veteran's claim; 
rather, service connection may be found 
with a showing of a current hearing loss 
disability and a medically sound basis for 
attributing this disability to service.

The examiner should set forth the complete 
rationale for the conclusions reached in a 
printed (typewritten) report.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  The RO is 
reminded that this appeal has been advanced on the Board's 
docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

